UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-8112


JOHNATHAN BOONE,

                Petitioner - Appellant,

          v.

HENRY MCMASTER, Attorney General for SC; WARDEN OF MANNING
CORRECTIONAL INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     G. Ross Anderson, Jr., Senior
District Judge. (0:09-cv-00014-GRA)


Submitted:   February 25, 2010             Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johnathan Boone, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Alphonso Simon, Jr., OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Johnathan Boone seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.    § 2253(c)(2)        (2006).          A    prisoner     satisfies      this

standard    by     demonstrating         that      reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).         We   have    independently          reviewed     the   record   and

conclude        that    Boone      has   not       made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court     and    argument        would    not   aid   the   decisional

process.

                                                                               DISMISSED



                                               2